Per Curiam. Julia B. Jackson, a full-time, state-salaried public defender for the Sixth Judicial District, was appointed by the trial court to represent appellant, Jerry Ellis, an indigent defendant, on charges of rape, burglary, and terroristic threatening. Following a trial, he was convicted of the charges and sentenced to life plus 55 years, to be served consecutively. A notice of appeal was timely filed, and a request for the transcribed record has been timely lodged in this court.  Ms. Jackson now moves to withdraw as counsel on appeal based upon Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), which held that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal. Since Rushing, the General Assembly has passed legislation providing that only those full-time, state-salaried public defenders who do not have state-funded secretaries may seek compensation for their work on appeal. See Ark. Code Ann. § 19-4-1604(b)(2)(B) (Supp. 2003). Ms. Jackson states in her motion that she is provided with a full-time, state-funded secretary. Accordingly, we grant her motion to withdraw. Greg Knutson will be substituted as counsel for appellant in this matter. The clerk will establish a new briefing schedule. It is so ordered.